Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to video encoding and decoding.

Prior art was found and applied in the previous actions. 

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are

In claim 1, “decoding, in accordance with the syntax table and from the coded video bitstream and using CABAC with a context, one or more syntax elements related to delta quantization parameter (QP) and/or chroma QP offsets for the current block of video data, wherein the syntax table specifies that the one or more syntax elements related to delta quantization parameter (QP) and/or chroma QP offsets for the current block of video data are parsed after the syntax element that indicates whether the transpose process is applied to palette indices of the current palette for the current block of video data”.

In claim 11, “encoding, in accordance with the syntax table and in the coded video bitstream, one or more syntax elements related to delta quantization parameter (QP) and/or chroma QP offsets for the current block of video data, wherein the syntax table specifies that the one or more syntax elements related to delta quantization parameter (QP) and/or chroma QP offsets for the current block of video data are encoded after the syntax element that indicates whether the transpose process is applied to palette indices of the current palette for the current block of video data”.

In claim 21, “encode or decode, in accordance with the syntax table and via the coded video bitstream and using CABAC with a context, one or more syntax elements related to delta quantization parameter (QP) and/or chroma QP offsets for the current block of video data, wherein the syntax table specifies that the one or more syntax elements related to delta quantization parameter (QP) and/or chroma QP offsets for the current block of video data are parsed after the syntax element that indicates whether the transpose process is applied to palette indices of the current palette for the current block of video data”.

In claim 29, “means for parsing, in accordance with the syntax table and from the coded video bitstream and using CABAC with a context, one or more syntax elements related to delta quantization parameter (QP) and/or chroma QP offsets for the current block of video data, wherein the syntax table specifies that the one or more syntax elements related to delta quantization parameter (QP) and/or chroma QP offsets for the current block of video data are parsed after the syntax element that indicates whether the transpose process is applied to palette indices of the current palette for the current block of video data”.

“wherein one or more syntax elements related to the delta QP and one or more syntax elements related to the one or more chroma QP offsets for the current block of video data are located at a position in the syntax table that is after a syntax element that indicates whether the transpose process is applied to palette indices of the current palette for the current block of video data, wherein the syntax element that indicates whether the transpose process is applied to palette indices of the current palette for the current block of video data is decoded using context adaptive binary arithmetic coding (CABAC) with a context, wherein at least one of the one or more syntax elements related to the delta QP and one or more syntax elements related to the one or more chroma QP offsets is decoded using CABAC with a context, and wherein the group of syntax elements are decoded using Bypass mode”.

These features are not found or suggested in the prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-5, 7-11, 13-15, 17-21, 23 and 25-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488